Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Claim Objections
In view of the amendment filed on 10/11/2022 amending the claims to clarify the language the objections made against the claims in the office action of 4/12/2022 have been withdrawn. 
Claims 7,9, 12-16 and 22 are objected to because of the following informalities: Claim 9, line 3 should recite –RAPRP contour map—to fix an inadvertent typographical error. Claim 7, step a) should recite –either by a TNBC cancer sample—in order to fix an inadvertent typographical error. Claim 22, line 3 should recite –programmed with algorithms—to fix an inadvertent typographical error. Appropriate correction is required. Claims 9 and 12-16 directly or indirectly depend from claim 7 and are also objected to for the reasons stated above regarding claim 7. 

Claim Rejections - 35 USC § 112
In view of the amendment received on 10/11/2022 several of the 112 rejections made against claims 1-2,7,9,12-17,20-22 in the office action of 4/12/2022 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2,7,9,12-17,20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites “A cancer cell’s induced bio-communication between Adenosine triphosphate (ATP) molecules of cancer cells and imidazolium, water, pyridine functional groups at active sites of the SAM formed direct electron-relay (DER) network of His 516 and N(5)-FAD of the biomimetic GOx in the presence of glucose, when a voltage is applied to the device, or a constant current is applied to the device, causing a peak current change or causing an electric potential pulse intensity change due to the DER network phenomena” it is unclear what further structural limitations of the therapeutic device applicant is attempting to claim. Is applicant attempting to claim a DER network of His 516 and N(5)-FAD of the biomimetic GOx. formed at the active sites of the SAM due to the induced bio-communication between Adenosine triphosphate (ATP) molecules of cancer cells and imidazolium, water, pyridine functional groups? It appears that applicant is attempting to claim a method for forming a direct electrode-relay network but it is unclear on exactly what structural limitations applicant is attempting to claim, clarification is required. Claim 7 recites “a Single-step potential (SSP) method of using the therapeutic device according to claim 1, further comprises eight practical steps”, it is unclear whether the eight practical steps are part of the SSP method. Does applicant mean a SSP method of using the therapeutic device according to step 1, that comprises eight practical steps? clarification is required. Further the claim recites “sample’s potential discharge curve change a) upon application…” it is unclear whether steps a)-h) are part of the eight practical steps. Does applicant mean sample’s potential discharge curve change, the eight practical steps comprising: a) upon application…? Claim 7 recites “after step a) is performed then follow-up a Double-step Voltage change in charge and discharge of data acquisition method is performed in order to monitor an energy density change with data collected from a TNBC sample with an opposite current applied….” which is confusing on exactly what applicant is attempting to claim. Does applicant mean after step a) is performed, a Double-step Voltage change in charge and discharge of data acquisition is performed in order to monitor an energy density change with data collected from a TNBC sample with an opposite current applied…?, clarification is required. Claim 7 recites “repeat the procedure from “a” “b” to c” for three times and finished data collections, which is confusing on what is being claimed. Does applicant mean “repeat the procedure from “a” to “c” three times and finish data collections? clarification is required. Claim 9 recites a contour map being displayed in a screen for monitoring the progress of the therapy, does applicant mean a screen for monitoring the progress of therapy applied? clarification is required. Further, claim 9 recites “ wherein the contour map is a color-coded visual map, which define in claims 7 as a visual heart release map or RAPRP contour”, which is confusing what is being claimed does applicant mean “ wherein the heat release contour map or RAPRP contour map is a color-coded visual map? clarification is required. Claim 12 recites “the method according to the step e in claim 7”, it is unclear exactly what applicant is attempting to claim. Does applicant mean the method according to claim 7, wherein step e) further comprises or The method according to claim 7, wherein within step e)…? clarification is required. Claim 12 recites the limitation “wherein a value of a ratio of RAPRP for a normal human breast in vivo monitored is in the range between 0.75 to unity over a wide current range from 10 µA to 5 mA using a single or double-step chronopotentiometry (voltage) method”, it is unclear what further limitations applicant is attempting to claim. Is the recited RAPRP value the RAPRP value(s) calculated within step e) of claim 7? Or is applicant making a general statement that a value of a ratio of RAPRP using a single or double-step chronopotentiometry (voltage) method is in the range between 0.75 to unity over a wide current range from 10 µA to 5 mA for normal human breast tissue? Clarification is required. Claim 13 recites “after first electric dosage current treatment of 50 cell/mL TNBC cancer cells in human sera, then TNBC cancer cells have a pulse voltage density 96.8V/cm2…” is applicant stating that after a first electric dosage current treatment of 50 cell/ml is applied to TNBC cells in human sera, the  TNBC cancer cells have a pulse voltage density of 96.8V/cm2, clarification is required. Claim 14 recites “carried in vivo for human early asymptomatic breast baseline therapeutic record setting for a normal breast tissue therapeutic treatment has a pulse voltage density 16.1V/cm2 and a power density of 80 mW/ cm2 at a fixed 5 mA current or 1.6 mW/ cm2 at a fixed 100 µA current, respectively”, ” it is unclear exactly what applicant is attempting to claim, is applicant providing a further limitation regarding the subject’s normal breast baseline that is used for comparison within claim 7? Is applicant stating that the method of claim 7 is carried out in vivo for human early asymptomatic breast where a baseline setting for normal breast tissue has a pulse voltage density 16.1V/cm2 and a power density of 80 mW/ cm2 at a fixed 5 mA current or 1.6 mW/ cm2 at a fixed 100 µA current? clarification is required. Claim 15 recites “The method after performing the method of claim 7” which is confusing exactly what applicant is attempting to claim. Does applicant mean the method according to claim 7, wherein after performing steps a) to h), in vitro TNBC cancer cells of 50 cell/mL possessed extra energy were 100% released…? clarification is required. Claim 16 recites “The method after performing the method of claim 7” which is confusing exactly what applicant is attempting to claim. Does applicant mean the method according to claim 7, wherein after performing steps a) to h)…? clarification is required. Claim 16 recites “wherein TNBC cancerous breast cells’ extra energy to a normal status in vitro is transformed through converting an asymmetric voltage discharge curve from the cancer cells to a biphasic symmetric discharge curve while a normal range RAPRP value between 0.75 to 1.0 was reached.” is this after performing the method of claim 7? Is claim 16 a further step after performing the method recited within claim 7, e.g. after performing the method of claim 7 a TNA cancerous breast cells’ extra energy is transformed to a normal status by converting an asymmetric voltage discharge curve to a biphasic symmetric discharge curve?  clarification is required. Claims 2,9,12-17,20 and 22 directly or indirectly depend from claims 1 or 7 and are also rejected to for the reasons stated above regarding claims 1 and 7. The numerous 112 issues have made it difficult to determine the exact scope of the claims in order provide a proper search of the prior art to determine any relevant references. It is suggested to contact the examiner at the number provided below to schedule an interview to discuss the current claim set and ways to clarify the language to overcome the 112 rejections above.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot since the rejections have been updated in view of the claim amendments. It is suggested to contact the examiner at the number provided below to schedule an interview to discuss the current claim set and ways to clarify the language to overcome the 112 rejections above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792